internal_revenue_service department of the treasury index number 2702-dollar_figure washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-111815-99 date date re legend settlor a settlor b_trust a_trust b property state x organization dear this is in response to your letter dated date and prior correspondence in which you request several rulings concerning the application of sec_2702 of the internal_revenue_code the facts and representations submitted are summarized as follows settlor a and settlor b husband and wife own property as tenants_by_the_entirety property is located in state property consists of one parcel on the local_tax map and is assessed as one parcel for property_tax purposes property consists of x acres and is improved by a principal_residence and two out buildings and a swimming pool property is similar in size to nearby properties used for residential purposes taxpayer uses the main house as a personal_residence and has done so for many years settlor a and settlor b propose to sever the tenancy_by_the_entirety after severance settlor a and settlor b will hold property as tenants in common each settlor will then convey his or her one-half interest to a separate qualified_personal_residence_trust qprt trust a will hold settlor a’s one-half interest in property and trust b will hold settlor b’s one-half interest plr-111815-99 it is further represented that property is encumbered by a permanent easement in favor of organization the easement precludes the subdivision and the development of property in any way that would disturb the rural woodland or wetland character of property settlor a and settlor b represent that during the period property is held by trust a and trust b property will either be left in its natural state or will be planted with only such cover crops that are environmentally consistent with the environmental restrictions on the property and the characterization of the property as being a watershed area settlor a and settlor b represent that no commercial activity will be conducted on property and any crops grown will not be sold for commercial purposes during the term of trust a and trust b the respective settlor will be entitled to the exclusive occupancy of the residence and to the income from property all the trust income must be distributed to the settlor annually each trust document prohibits distribution of corpus to anyone other than the settlor other than property each trust will hold no assets other than amounts permitted under sec_25_2702-5 of the gift_tax regulations the trusts provide that the settlor’s interest in the trust may not be commuted in addition the trustee of each trust is prohibited from selling or otherwise transferring any interest in property held in the trust directly or indirectly to the settlor the settlor’s spouse or any entity controlled by the settlor or the settlor’s spouse in any transaction that would result in disqualification of the trust as a qualified_personal_residence_trust under sec_25_2702-5 of the gift_tax regulations each trust will terminate at the earliest of the expiration of years from the date it is established or the date of the respective settlor’s death or the date the trust ceases to be a qprt if a_trust terminates at the end of the 15-year term the trustee shall distribute the trust property equally to the respective living children of the settlor if the settlor dies before the 15-year term expires the settlor may appoint the trust property pursuant to a general testamentary_power_of_appointment in default of exercise the trust property is to pass equally to the settlor’s surviving children if the trust ceases to be a qprt with respect to any assets held in trust the trustee must convert those assets to a qualified annuity_trust the trust must function as a qualified annuity_trust from the conversion date until the termination of trust as specified in sec_25 c ii of the gift_tax regulations you have requested the following rulings property to be transferred to trust a and trust b is a personal_residence within the plr-111815-99 meaning of sec_25_2702-5 trust a and trust b will constitute qualified personal_residence trusts within the meaning of sec_25_2702-5 sec_2702 a provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member_of_the_transferor's_family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2702 provides that sec_2702 shall not apply to any transfer of an interest in trust all the property in which consists of a residence to be used as a personal_residence by persons holding term interests in such trust sec_25_2702-5 provides in part that sec_2702 does not apply to a transfer in trust meeting the requirements of that section a transfer in trust meets the requirements of the section only if the trust is a personal_residence_trust as defined in sec_25_2702-5 sec_25_2702-5 provides that a personal_residence_trust is a_trust the governing instrument of which prohibits the trust from holding any asset other than one residence to be used as the personal_residence of the term holder a_trust meeting the requirements of a qualified_personal_residence_trust as defined in sec_25_2702-5 is treated as a personal_residence_trust sec_25_2702-5 provides that for purposes of sec_2702 a qualified_personal_residence_trust is a_trust meeting all the requirements of the section these requirements must be met by provisions in the governing instrument and these governing instrument provisions must by their terms continue in effect during the existence of any term_interest in the trust sec_25_2702-5 provides that a personal_residence of a term holder is either the principal_residence of the term holder within the meaning of sec_1034 one other residence of the term holder within the meaning of sec_280a but without regard to sec_280a or an undivided fractional interest in either sec_25_2702-5 provides that a personal_residence may include appurtenant_structures used by the term holder for residential purposes and adjacent land not in excess of that which is reasonably appropriate for residential purposes taking into account the residence's size and location the fact that a residence is subject_to a mortgage does not affect its status as a personal_residence the term personal_residence does not include any personal_property eg household furnishings plr-111815-99 sec_25_2702-5 provides that the principal_residence of the term holder will not fail to meet this requirement merely because a portion of the residence is used in an activity meeting the requirements of sec_280a or relating to the deductibility of expenses related to certain uses in a trade_or_business of the taxpayer provided that such use is secondary to use of the residence as a residence a residence is not used primarily as a residence if it is used to provide transient lodging and substantial services in connection with the provision of lodging eg a hotel or a bed and breakfast in this case property is comparable in size to other adjoining and nearby residential properties based on the facts submitted and the representations made we conclude that property including improvements is not in excess of that which is reasonably appropriate for residential purposes within the meaning of c ii and that property is a personal_residence within the meaning of sec_25_2702-5 we further conclude that trust a and trust b satisfy the requirements of sec_25_2702-5 and constitute qualified personal_residence trusts except as we have specifically ruled herein we express no opinion under the cited provisions or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
